Citation Nr: 1632310	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for an eye condition due to chemical exposure. 


REPRESENTATION

Veteran represented by:	Tommy D. Klepper, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from December 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the issue on appeal, the Veteran has submitted notices of disagreement (NODs) with respect to the denial of entitlement to service connection for coronary artery disease, entitlement to an earlier effective date for the awards of flatfeet and TDIU, and entitlement to an increased rating for right knee disability.  VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the RO has acknowledged the NODs and is continuing to work on these matters.  As the RO has acknowledged receipt of the NODs and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As such, Manlincon is not applicable in the present case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

After reviewing the record, the Board finds that a remand is required so that a VA examination can be performed to clarify the nature and severity of the Veteran's service-connected eye condition.

Over the course of the appeal, the Veteran has been diagnosed with bilateral pingueculae, cataracts, and diabetic retinopathy.  He contends that all of his eye symptoms, to include vision impairment, dry eyes, and conjunctivitis, originate from exposure to hazardous chemicals in service.  In May 2011, the Board acknowledged that the Veteran was exposed to chemical agents including "mustard gas, Lewisite, Agent Orange, CS gas, etc" as part of his duties as a decontamination specialist and chemical warfare helper, and in December 2011 the RO awarded service connection for "eye condition due to chemical exposure."  Although exposure to hazardous chemicals in service has been accepted, the Veteran asserts that VA has not considered the full constellation of his eye symptoms in his disability rating.

The Veteran was first afforded a VA examination in November 2011.  The examiner opined that the Veteran's pingueculae were likely related to chemical exposure, but that his cataracts and retinopathy were attributable to old age and nonservice-connected diabetes, respectively.  Following a second VA examination, in March 2013, it was noted that the Veteran's conjunctivitis was inactive and that, although he had some vision impairment, such was due to surgery associated with retinopathy, and thus not related to service.

Upon further review, the Board finds that the reports from these examinations do not adequately address the claimed symptomatology.  The Veteran testified during his Board hearing that the examiners failed to accurately address his symptoms of vision impairment, dry eyes (requiring drops daily), and active conjunctivitis, which he believes may be associated with his pingueculae.  The Board agrees that neither of the reports adequately articulates precisely which of the Veteran's eye symptoms are attributable to in-service chemical exposure.  Accordingly, a remand is warranted for another examination.

In addition, the Veteran has indicated that he has been treated by a private ophthalmologist during the appeal period.  Although the Veteran has submitted records from appointments with an ophthalmologist in 2014 and 2015, it is unclear if there are outstanding private records that are relevant to the claim.  On remand, the AOJ should make reasonable attempts to obtain any outstanding records identified by the Veteran and associate them with the claims file.  See 38 C.F.R. §°3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding records from his private ophthalmologist.

2.  Associate with the claims folder records of the Veteran's VA treatment since June 2016.

3.  After receipt of any additional records, schedule the Veteran for a VA examination with an ophthalmologist to determine the current nature and severity of his service-connected eye conditions.  The examiner should review the claims file and conduct any studies and/or tests deemed necessary.

The examiner should first identify all current eye disorders, including consideration of prior diagnoses of pingueculae, cataracts, retinopathy and sub-conjunctival hemorrhage of the right eye.  Then, clarify which of the Veteran's eye diagnoses and symptoms are at least as likely as not (50 percent probability or more) related to service, to include exposure to harmful chemicals in service.  The examiner should consider the Veteran's lay reports regarding ongoing eye symptomatology since service, and the Board's factual finding that the Veteran was exposed to chemicals such as mustard gas, lewisite, Agent Orange and CS gas in service.

The examiner should then record all symptoms attributable to in-service chemical exposure and provide information responsive to the criteria listed in the appropriate Diagnostic Codes, to include Diagnostic Code 7800 (for vision impairment) and 6018 (for symptoms associated with conjunctivitis).

4.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

